Citation Nr: 0121880	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
psychoneurosis anxiety reaction as of January 13, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for an 
increased evaluation in excess of 10 percent for 
psychoneurosis, anxiety reaction.  Subsequently, the appeal 
was transferred to the RO in Cleveland, Ohio.  The veteran 
appealed the RO's decision to the Board.  

In December 1996, the Board remanded this claim to the RO for 
additional development.  During the pendency of the appeal, 
by rating decisions dated in September 1997 and October 1998, 
the RO increased the evaluation assigned for the veteran's 
psychiatric disability to 30 percent from January 24, 1994 
and to 50 percent from January 13, 1998.  As a result of 
these actions, the issues on appeal became: entitlement to an 
evaluation in excess of 30 percent for psychoneurosis anxiety 
reaction prior to January 13, 1998 and entitlement to an 
evaluation in excess of 50 percent for psychoneurosis anxiety 
reaction as of January 13, 1998.  The Board denied these 
claims in May 1999.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion), the Court issued an 
ORDER in March 2000, vacating the Board's May 1999 decision 
with regard to the issue of entitlement to an evaluation in 
excess of 50 percent for psychoneurosis anxiety reaction as 
of January 13, 1998, remanding this issue to the Board for 
readjudication, and dismissing the remaining issue.  See 
Grivois v. Brown, 6 Vet. App.  136, 138 (1994).  

In August 2000, the Board, in turn, remanded the case to the 
RO for further development, after which, in a February 2001 
decision, the RO assigned a 70 percent evaluation for the 
veteran's psychiatric disability and awarded a total rating 
based on individual unemployability (TDIU), both effective 
from January 13, 1998.  In a June 2001 Informal Hearing 
Presentation, the veteran's representative indicated that the 
70 percent evaluation did not satisfy the veteran's appeal as 
he contends that the nature of his psychiatric disorder makes 
it impossible for him to establish relationships or retain 
gainful employment and, as such, he is totally disabled.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2001 VA Form 119, Report of Contact, the appellant 
indicated that he disagreed with the effective date assigned 
for the TDIU as confirmed by the veteran's representative in 
a statement dated the same month.  This matter will be 
addressed in the REMAND portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's psychoneurosis anxiety reaction rendered 
him demonstrably unable to obtain or retain employment as of 
January 13, 1998.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for psychoneurosis 
anxiety reaction as of January 13, 1998 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that the evaluation assigned for his 
service-connected psychiatric disability should be increased 
to reflect more accurately the severity of his 
symptomatology.  The Board is satisfied that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C. § 5103A.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claim in the February 
2001 Supplemental Statement of the Case, and the Board finds 
that the January 1998 and September 2000 VA examination and 
VA treatment reports, which evaluated the status of the 
veteran's disability, are adequate for rating purposes 
particularly in light of the Board's decision in this case.  
The Board observes that the RO returned the September 2000 
examination report in order for the examiner to separate out 
the symptomatology and to state the Global Assessment of 
Functioning (GAF) score due solely to the veteran's service-
connected psychoneurosis anxiety reaction.  However, in a 
December 2000 addendum to the September 2000 examination 
report, the VA examiner did not separate the symptomatology 
or provide a separate GAF score as requested in the Board's 
August 2000 REMAND, but instead the examiner diagnosed the 
veteran with major depressive and panic disorders and stated 
that both were service connected and had identical GAF's.  
Thus, the examiner, in effect, attributed all of the 
veteran's symptomatology to his service-connection 
psychiatric disability.  As such, the Board is satisfied that 
the synopsis of the veteran's treatment, which the examiner 
provided, for all intents and purposes, achieves a complete 
medical treatment history attributing all of the veteran's 
symptomatology to service.  Thus, the Board considers the 
objectives of the REMAND to have been satisfied without any 
prejudice to the veteran.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the Board notes that the veteran did not appeal the issue 
with regard to a higher evaluation for the time period prior 
to January 13, 1998 and, therefore, only the time from 
January 13, 1998 onward remains on appeal.

The veteran served in the Navy from 1944 to 1946.  While in 
the service he complained of nervousness, insomnia, 
depression and suicidal ideation, developed severe mental 
health problems, was diagnosed with reactive depression and 
was hospitalized at the U.S. Naval Hospital, Mare Island, 
California, from January to June 1946.  In May 1946, after 
receiving 15 electro-shock treatments, the diagnosis was 
changed, by reason of error, to psychosis, manic-depressive, 
and the veteran was discharged in June 1946 based on the new 
diagnosis.  A June 1946 rating decision granted the veteran 
service connection for psychosis, manic-depressive, and 
assigned a 50 percent disability evaluation, effective from 
June 1946.  The 50 percent evaluation remained unchanged 
until a February 1949 rating decision, which recharacterized 
the veteran's disability as psychoneurosis anxiety reaction 
and reduced the evaluation to 10 percent effective from April 
1949.  That decision was based on a December 1948 VA 
examination report, in which the examiner found the previous 
service diagnosis was "not correct" and diagnosed the veteran 
with mild chronic, anxiety reaction manifested by increased 
psychomotor tension, palmar hypethidrosis and headaches.  The 
veteran appealed and a January 1952 Board decision affirmed 
the 10 percent evaluation.  Based on a January 1956 VA 
examination report, in an unappealed April 1956 rating 
decision, the RO found that the veteran's condition had 
improved and that a compensable evaluation was no longer 
warranted, reducing the veteran's evaluation to 
noncompensable, effective from June 1956.  Based on private 
treatment records for symptoms of panic and chronic 
depression and a November 1992 VA examination report, in a 
December 1992 decision, the RO assigned a 10 percent 
evaluation, effective from July 1992.

The current appeal arises from an August 1994 rating 
decision, which denied an increase and confirmed the 10 
percent evaluation.  In a December 1996 decision, the Board 
remanded the case to the RO for additional development.

At a June 1997 VA examination, the veteran reported that he 
had not been hospitalized for his psychiatric disability 
since his discharge, but that he had been receiving anti-
depressant and tranquilizing medications from his treating 
physician for the previous fourteen or fifteen years.  The 
veteran complained of feeling anxious and nervous at times to 
the point that he became distraught and confused and as a 
result, for example, he claimed he might lose direction when 
driving.  He suffered from low self-esteem and self-
depreciating thoughts, considering himself a failure.  The 
veteran stated that he had not felt well because of 
depression and panic manifestations his entire life.  He 
complained of sleep difficulties, averaging four to six hours 
of sleep daily.  

On examination, the veteran was clean and well groomed, was 
fairly sociable and appeared to be forthcoming as far as his 
verbalizations and responses to all questions.  His speech 
was clear, coherent and goal-directed.  His mood was sad and 
pessimistic and the veteran indicated that he was irritable 
and moody most of the time.  No unusual psychopathology was 
elicited as far as thought productivity and thinking 
processes.  There was no evidence of suicidal ideation or 
severe depression manifestations.  His reality testing 
appeared satisfactory and overall it seemed that the 
veteran's symptoms were ego-dystonic.  The veteran was alert 
and lucid with no interference with his sensorium or function 
of his consciousness.  He was well oriented in all spheres.  
Remote and recent memory seemed to be excellent and he 
demonstrated good abstract thinking capacity.  He appeared to 
function on the high average range of intelligence with no 
impairment elicited.  The examiner assigned a GAF score of 85 
and added that from a psychiatric point of view the veteran 
could deal with everyday problems and concerns, and be 
involved in a wide range of activities with minimum, 
transient and non-disabling symptoms.  The diagnoses included 
chronic anxiety depressive disorder (dysthymic depression) 
inadequately treated and rule out adjustment disorder with 
mixed features.  The examiner noted that the veteran could 
engage in occupational activity as he was qualified by 
training and experience.

At a January 1998 VA examination, the veteran reported that 
he had worked for 40 years as a salesmen for 12 different 
companies and had been unemployed since 1995.  He complained 
that he got real nervous, so nervous that he could not stand 
it and felt like he was coming out of his skin and that he 
would forget who he was talking to or get lost in the car.  
When that happened he got choked up and when it was not 
happening, he felt just nervous all the time and always 
worried.  The veteran added that he had been depressed 
forever, that nothing turned out well and that he felt 
hopeless.  He indicated that his energy level had decreased 
and that he did not enjoy anything even playing golf.  On 
examination, the veteran was cooperative and spontaneous but 
was highly anxious throughout the interview with slight 
increased psychomotor activity most notably fine tremors of 
the hands and face.  The veteran's associations were tight, 
coherent, logical and always goal-directed.  The veteran's 
tone of speech was anxious and depressed and his stated mood 
nervous and depressed.  He worried about everything 
accompanied by increased muscle tension and poor sleep.  The 
veteran described panic attacks lasting anywhere from a few 
minutes to a half an hour of extreme terror with 
dissociation, loss of contact with reality in terms of not 
knowing where he was going when he drove a car.  During such 
episodes, the veteran felt like he was choking, he would 
start sweating and his heart would pound very rapidly.  He 
denied any hallucinations or suicidal ideation, but he was 
diffusely suspicious not confiding in anyone but his minister 
and his wife.  The veteran bore grudges and felt easily 
slighted.  There were no obsessions, preoccupations, 
compulsions or rituals.  He was oriented to day, date, place 
and person.  His immediate, delayed and long-term memory 
appeared intact.  Psychological testing was deemed invalid 
but the chaotic picture of the results reflected the severity 
of the veteran's psychological pain.  The examiner doubted 
that it was a case of malingering.  The impression was 
dysthymic disorder, generalized anxiety disorder, panic 
disorder and paranoid personality disorder.  The veteran's 
GAF score was 45, indicating serious impairment with social 
and occupational limitations.

By rating decisions dated in September 1997 and October 1998, 
the RO increased the evaluation assigned for the veteran's 
psychiatric disability to 30 percent from January 24, 1994 
and to 50 percent from January 13, 1998.  As a result of 
these actions, the issues on appeal became: entitlement to an 
evaluation in excess of 30 percent for psychoneurosis anxiety 
reaction prior to January 13, 1998 and entitlement to an 
evaluation in excess of 50 percent for psychoneurosis anxiety 
reaction as of January 13, 1998.  The Board denied these 
claims in May 1999.  The veteran appealed the Board's 
decision to the Court.  The Court issued a March 2000 ORDER, 
vacating the Board's May 1999 decision with regard to the 
issue of entitlement to an evaluation in excess of 50 percent 
for psychoneurosis anxiety reaction as of January 13, 1998, 
remanding this issue to the Board for readjudication, and 
dismissing the remaining issue.  Following an August 2000 
Board REMAND to the RO for further development, in a February 
2001 decision, the RO assigned a 70 percent evaluation for 
the veteran's psychiatric disability and awarded a total 
rating based on individual unemployability (TDIU), both 
effective from January 13, 1998.  That decision was primarily 
based on the September 2000 VA examination reported below.

At a September 2000 VA examination, the veteran reported that 
after leaving college, he got a job as a teacher but he was 
unable to handle his class and that his anxiety and 
depression forced him to leave teaching after only three 
years.  He then entered the work force as a salesman and had 
about 12 jobs, failing at almost all of them on account of 
his depression, anxiety, insecurity and low self-esteem.  
After his service discharge, the veteran initially avoided 
treatment on account of the fact that he lived in a small 
town and did not want anyone to know that he had been 
mentally ill.  Over the years, the veteran had been on and 
off psychotropic medication, including Valium and Paxil.  The 
veteran reported significant depression, difficulty sleeping 
and continuing panic attacks.  

On examination, the veteran was well groomed and casually 
dressed.  He was cooperative with good eye contact.  His 
affect was constricted and mood was depressed and anxious.  
Motor activity and speech were normal.  Thought processes 
were intact.  He denied hallucinations, delusions and 
paranoia, as well as suicidal and homicidal ideations, but 
did report panic attacks.  The veteran had difficulty 
concentrating, but otherwise was cognitively intact.  His 
insight and judgment were limited in terms of the way he saw 
his mental illness and the way he altered the treatment, not 
taking his Paxil consistently.  The impression was recurrent, 
severe major depressive disorder and panic disorder.  At the 
time of interview, the examiner estimated the veteran's GAF 
score to be about 45 with 50 being the highest over the past 
year.  The examiner added that the veteran also met the 
criteria for panic disorder without agoraphobia.  The 
examiner felt that, if the veteran were adhering to an 
appropriate psychiatric treatment plan, his symptoms of 
depression and pain could improve; however, at that time they 
were causing significant impairment and over the years, had 
caused occupational impairment and social impairment.  In a 
December 2000 addendum, the examiner indicated that the 
veteran's psychiatric disorders were both service connected 
and had the same GAF scores described above.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the . . . judicial appeal process has 
been concluded, the version most favorable to appellant 
should and . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Court noted that this view comports with the general thrust 
of the duty-to-assist and the benefit-of-the-doubt doctrines.  
Id.  In light of the foregoing, and since the veteran claim 
was filed prior to November 7, 1996, the Board will evaluate 
the veteran's psychiatric disability under both the current 
and former versions of the regulations, and apply the most 
favorable result to the veteran.

Under the former regulations, a 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria: total 
isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

Under the current regulations, a 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; a 100 percent 
evaluation is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2000).

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the criteria for assignment 
of a 100 percent schedular evaluation for the veteran's 
psychiatric disability is warranted under the rating criteria 
in effect prior to November 1996.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 
Johnson, 7 Vet. App. at 96; see also Karnas, 1 Vet. App. at 
312-313.  The Board notes that, based on all the evidence of 
record, the veteran is more severely disabled than indicated 
merely by the current evaluation.
Several evaluators have indicated the veteran's disability is 
chronic and has resulted in serious impairment with social 
and occupational limitations, which is consistent with at 
least a 70 percent evaluation.  However, the record also 
shows that the veteran has been unemployed since 1995 and 
that the RO, in a February 2001 decision, found that the 
veteran met the criteria for TDIU, that is, was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected psychiatric disability. 

The medical evidence repeatedly documents symptoms including 
panic attacks, poor concentration, poor insight and judgment, 
and an inability to work or socialize with others.  Although 
VA examiners consistently have indicated that the veteran's 
disability is chronic in nature, they have disagreed on the 
severity.  For example, the June 1997 VA examiner concluded 
that the veteran's disability was mild, while the January 
1998 and September 2000 VA examiners opined that his 
psychiatric disability was chronic in nature and resulted in 
serious occupation and social impairment, in which case the 
veteran would be classified as 70 percent disabled, but in 
combination with the veteran's severe impairment in the 
ability to obtain or retain employment and apparent social 
isolation, as the RO determined in granting the veteran a 
TDIU, his depressive and panic disorders have rendered the 
veteran incapable of employment.

The Board has considered that the veteran also has some 
psychiatric disability attributable to other non-service-
connected psychiatric disorders such as paranoid personality 
disorder.  Nevertheless, the Board concludes that recent 
evidence indicates that the veteran's depressive and panic 
disorders are severe and have seriously impaired his 
occupational and social ability so as to render him 
unemployable.  In this regard, the Board notes that the 
September 2000 VA examiner, when asked to separate the 
veteran's symptomatology and assign separate GAF scores due 
solely to the veteran's service-connected and nonservice-
connected psychiatric disorders, the examiner stated that 
both of the veteran's diagnosed psychiatric disorders were 
service connected and gave them identical, individual GAF's.  
See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  In the Board's opinion, this evidence 
denotes a severe impairment in the veteran's ability to 
maintain gainful employment as indicated by the January 1998 
and September 2000 examinations.  In light of the statutory 
mandate to afford the veteran a reasonable doubt under 
38 C.F.R. § 4.3, the Board finds that the evidence supports a 
100 percent schedular evaluation for the veteran's 
psychoneurosis anxiety reaction as of January 13, 1998.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for psychoneurosis anxiety 
reaction as of January 13, 1998 is granted.


REMAND

In a February 2001 rating decision, the RO granted 
entitlement to TDIU effective from January 13, 1998.  In a 
May 2001 Report of Contact, which the Board construes as an 
NOD, the veteran's representative requested an earlier 
effective date with regard to the TDIU granted in the 
February 2001 RO decision.  The RO has not issued an SOC 
addressing the veteran's request for an earlier effective 
date.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to an earlier effective 
date with regard to the TDIU granted in the February 2001 
rating decision is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the issue 
of an earlier effective date with regard 
to the TDIU granted in the February 2001 
rating decision.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from that decision.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



